 

Exhibit 10.2

 

 

 



PROPELL TECHNOLOGIES GROUP, INC.

 

CONSULTING AGREEMENT

 

This Consulting Agreement (“Agreement”), effective on the last date of execution
(“Effective Date”), is made between Propell Technologies Group, Inc.
(hereinafter “the “Company”), having offices at 1701 Commerce Street, 2nd Floor,
Houston, Texas 77002, and John Zotos (hereinafter “Consultant”) an individual
residing at the address set forth in the Company’s records, and is for the
purpose of obtaining the advice and consulting services of Consultant by
Company.

 

WHEREAS, the Company desires to engage Consultant to provide consulting services
to it in connection with its business; and

 

WHEREAS, Consultant desires to provide consulting services to the Company in
connection with its business; and

 

WHEREAS, Consultant has valuable expertise related to the oil and gas industry.

 

NOW THEREFORE, in consideration of the mutual promises and covenants contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Company and Consultant hereto
agree as follows:

 

1.Field of Service



Consultant hereby agrees to assist the Company, as and when requested, in
connection with its business development activities, which shall include (i)
developing an in-depth familiarization with the Company’s business goals; (ii)
bringing to the Company’s attention potential opportunities which meet those
goals; (iii) identifying suitable merger or acquisition partners and aiding in
any due diligence needed in connection therewith; (iv) evaluating business
strategies for the Company; (v) preparing and reviewing documentation and
participation in meetings as requested; and (vi) other related areas as
requested by the Company (the “Services”). In rendering the Services to the
Company, Consultant shall act as an independent contractor and not as an
employee of the Company.

 

2.Prior or Other Work of Consultant



a.Consultant hereby warrants that it is free to enter into this Agreement with
the Company and to provide the research, development and consulting Services
required hereunder.

b.Consultant represents that it is not a party to any existing agreement that
would prevent it from entering into this Agreement.

c.Consultant represents that neither its rendering of the Services to the
Company as described herein nor performance of the terms of this Agreement will
violate any agreements or obligations it may have to any other person or entity
and it further represents that it will not use the confidential proprietary
information of any other person or entity in the course of rendering Services to
the Company nor will it disclose any such information to the Company.

 



1 | Page 

 

 

d.Consultant agrees that for the Term of the Agreement (as defined in Section
10) and after the Term :

(i)Neither it nor its officers, directors, shareholders or employees will
disrupt, damage, impair, or interfere with the business of the Company, whether
by way of interfering with or raiding its employees, disrupting its
relationships with customers, agents, vendors, distributors or representatives,
or otherwise: and

(ii)Neither it nor its officers, directors, shareholders or employees will
solicit any employees of the Company to work for an employer which competes with
the Company.

 



3.Compensation



a.The Company agrees to pay Consultant for the Services set forth in this
Agreement as follows: Five Thousand Dollars ($5,000) per month and a stock grant
of 3,000,000 shares of common stock of the Company, such stock to be issued on
the date of this Agreement and the restrictions shall lapse as to 1/3 of the
shares of common stock on each of March 15, 2015, September 15, 2015 and March
15, 2016. Upon termination of this Agreement by either party, the Consultant
shall be entitled to receive the cash payments owed through the effective date
of such termination in an amount equal to compensation up to the effective date
of the termination and all remaining shares of restricted stock shall become
fully vested and all restrictions on such shares shall lapse as of the effective
date of such termination.

b.The Company further agrees to reimburse Consultant for the costs of materials
required by Consultant for rendering the Services under this Agreement at a rate
which is "at cost" to Consultant for all such materials provided that Consultant
obtains prior express approval of the Company if any such cost or series of
related costs shall exceed $1,000 in any given month.

c.The Company further agrees to reimburse Consultant for the "at cost" actual
reasonable out-of-pocket travel expenses incurred by Consultant in the course of
rendering Services to the Company hereunder and pursuant to the express request
of the Company, provided that Consultant obtains prior express approval of the
Company if any such expense or series of related expenses shall exceed $1,000
per month. Consultant will be reimbursed for coach class air travel when
traveling to render Services pursuant to this Agreement.

 



2 | Page 

 

 

d.Consultant will file its own tax returns on the basis of its status as an
independent contractor for the reporting of all income, social security,
employment and other taxes due and owing on the consideration received by it
under this Agreement. Consultant shall be solely responsible for, and shall pay
such taxes in accordance with applicable law. Similarly, Consultant shall not be
entitled to benefits specifically associated with employment status, such as
medical, dental and life insurance, stock or stock options of the Company and
shall not be entitled to participate in any other Company benefit programs.

 

4.Ownership of Intellectual Property and Disclosure of Information to Company

a.All writings, ideas, concepts, inventions, discoveries, methods, devices,
developments, or improvements produced, conceived, developed or reduced to
practice by Consultant exclusively pursuant to this Agreement, either solely or
jointly with others, shall be solely owned by the Company and fully and promptly
disclosed to the Company in writing. Without limiting the foregoing, Consultant
further acknowledges that all original works of authorship by Consultant,
whether created alone or jointly with others, related to Consultant’s consulting
services to the Company and which are protectable by copyright, are "works made
for hire" within the meaning of the United States Copyright Act, 17 U.S .C. (S)
101, as amended, and the copyright of which shall be owned solely, completely
and exclusively by the Company.

b.Consultant hereby assigns, and agrees to promptly grant and assign, to the
Company all rights in and to any and all copyrights, inventions, discoveries,
and improvements resulting from or arising out of Consultant’s performance in
connection with this Agreement or pursuant thereto, which Consultant may make,
conceive or reduce to practice, either solely or jointly with any other person.
Consultant further agrees that all letters patent that may be granted therefore,
and all reissues or reexaminations thereof, shall be for the sole use and
benefit of the Company and it shall at once become entitled thereto. Any
assignment of copyright hereunder includes all rights of paternity, integrity,
disclosure and withdrawal and any other rights that may be known as or referred
to as "moral rights" (collectively "Moral Rights"). To the extent such Moral
Rights cannot be assigned under applicable law and to the extent the following
is allowed by the laws in the various countries where Moral Rights exist,
Consultant hereby waives such Moral Rights and consents to any action of the
Company that would violate such Moral Rights in the absence of such consent.
Consultant agrees to confirm any such waivers and consents from time to time as
requested by the Company.

c.Consultant shall promptly and at all times hereafter, execute, deliver, make
oaths, sign all papers, give evidence and testimony and, at the Company 's
expense, perform any and all acts that may be necessary or proper in the opinion
of the Company to carry out the terms of the Agreement and to vest said
copyrights, inventions, discoveries, patents, reissues and improvements in the
Company, as described above in Section 4b, so as to enable it to lawfully obtain
and maintain full right, title and interest thereto in any and all countries
whatsoever, including all such descriptions, sketches, drawings, and other
papers relating thereto as the Company may need or call for, and to render to
the Company for reasonable compensation all such assistance and cooperation as
the Company may require: (i) in the prosecution of applications for patents; or
applications for reissue or reexamination of patents; (ii) in the prosecution or
defense of all interferences which may be declared involving any of such
applications; (iii) in applying for registrations of copyrights; and (iv) in any
and all litigation in which the Company may be directly or indirectly involved
relating to such copyrights, inventions, discoveries, patents, reissues, and
improvements.

 



3 | Page 

 

 

d.Consultant hereby irrevocably designates and appoints the Company and its duly
authorized officers and agents as Consultant’s agents and attorneys-in-fact to
act for and on behalf and instead of Consultant to execute and file any
documents pursuant to Section 4b and 4c and enforce the Company’s rights under
this Agreement.

e.Consultant shall not, without the prior written consent of the Company, use or
make available to others for any purpose, any of the writings, inventions,
discoveries or improvements produced, conceived or made exclusively in its role
as consultant to the Company under this Agreement or pursuant thereto, and shall
treat all information relating to said writings, inventions, discoveries and
improvements as being proprietary information of the Company, and the terms and
obligations of the Agreement titled ''Company Proprietary Information" shall
apply thereto.

 

5.Propell’s Proprietary Information

a.As used herein, "Company Proprietary Information" includes, but is not limited
to, any process, method, device, apparatus, manufacturing procedure, operating
condition, database specifications, data, plans, drawings, techniques,
compositions, inventions (patentable or otherwise), improvements, business
strategy, financial and business information, product idea, formula,
copyrightable or patentable material, schematic, biological material and
techniques for their handling and use, plans and procedures related to carrying
out clinical trials, results of clinical trials, statistical analysis of
clinical trial data, and any other confidential information of the Company or
its customers or clients which Consultant may learn of, or be exposed to, from
time to time prior to the Effective Date of the Agreement or during the Term of
the Agreement.

 



4 | Page 

 

 

b.Consultant further acknowledges that the Company is engaged in a continuous
program of research, development and production and possesses or has rights to
information (including information Consultant may develop exclusively in the
course of performing Services for the Company) which has commercial value in the
Company’s business and constitutes part of the Company Proprietary Information.

c.During the Term of this Agreement and for a period of five (5) years after
termination of this Agreement, Consultant agrees to keep confidential, use only
for purposes of performing Services under this Agreement and not to disclose to
any person, firm, partnership, association, corporation, or other entity nor use
for Consultant's own use or benefit, or for the benefit of third parties, any
and all Company Proprietary Information furnished hereunder by the Company or
developed by the Company or Consultant during the Term of this Agreement and it
will keep in strictest confidence any other information which the Company has
heretofore disclosed or may hereafter disclose to Consultant or permit
Consultant to observe in connection with the performance of the Agreement,
including, but not limited to, confidential information of others with which the
Company has a business relationship.

d.Consultant acknowledges that all Company Proprietary Information is the sole
property of the Company and its assigns, and the Company and its assigns shall
be the sole owner of all trade secrets, patents, copyrights and other rights in
connection therewith.

The foregoing obligations shall not apply to any information which (i)
Consultant can demonstrate was in its possession prior to the time of its
disclosure by the Company; (ii) is or becomes available to the general public
through no fault of Consultant; or (iii) is disclosed to Consultant by a third
party who is not under a confidentiality obligation to the Company.

 

6.Performance of Work

Consultant shall not download any software, software library or database from
the Internet for use in performing Services without the prior approval of the
Company. Such approval shall not be unreasonably withheld.

 

7.Return of Proprietary Information

Consultant hereby acknowledges that all documents, devices, software, computer
code, records, files, lists, apparatus, equipment, drawings, diagrams, models,
data, notes, memoranda, information, photographs, and/or copies made and other
physical property, whether or not pertaining to Company’s Proprietary
Information (collectively, “Property”), furnished to Consultant by the Company
or generated by Consultant or at or under its direction or control for the
purpose of carrying out any project or assignment under this Agreement or during
work performed on or during the performance of any project performed under this
Agreement belong to and are the property of the Company and all Property so
made, modified, generated or obtained from the Company or from any of the
Company’s suppliers or customers by Consultant or at or under its direction or
control during such work performed on or during the performance of any project
shall be promptly delivered to and turned over to the Company upon request of
the Company or upon termination of any project or service performed under this
Agreement, whichever shall first occur. Consultant will not take with it any
such Property or any reproduction thereof upon such termination.

 



5 | Page 

 

 

8.Restriction Against License

Nothing contained in this Agreement shall be deemed to grant Consultant any
license under any of the Company’s copyrights, patents, trademarks, trade
secrets, or patent applications now or hereafter issued or filed, or any license
to use any Company Proprietary Information, except in the performance for the
Company of the Services expressly required hereunder.

 

9.Limitations

a.Consultant agrees that there will be no publication or other release of
information about this Agreement, or the contents or subject matter thereof,
such as by press release or otherwise, without the prior written consent of the
Company.

b.Consultant acknowledges that at the time of this Agreement it is under no
other obligation to any third party that would interfere with it rendering
consulting services to the Company.

c.The Company acknowledges that the Consultant is not a "Contract Research
Organization" or "Sponsor" as defined in Title 2.1 of the U.S. Code of Federal
regulations, and the Company shall retain full responsibility for the content of
certain documents and regulatory submission, for interpretation of the data
contained therein and for the timing, preparation and processing of regulatory
submissions.

d.The Company acknowledges that the Consultant shall at all times during the
Term of this Agreement act as an independent contractor and not as an employee
or agent of the Company, and shall not assume or incur any benefits, rights, or
obligations related to said employee or agent status. Neither party shall be
authorized to act as the agent for the other, nor shall either be bound by the
acts of the other, except as otherwise specifically provided in this Agreement.
Consultant further agrees and understands that it is personally and solely
responsible for acts of negligence, maintaining insurance, and payment of
personal taxes and social security

 

6 | Page 

 

 



e.Nothing contained in this Agreement shall be construed as prohibiting the
Company from disclosing the name of the Consultant and its relationship with the
Company, in various documents used by the Company for capital raising and
financing or other purposes, including, without limitation, its website and in
one or more press releases announcing or referencing the Consultant’s
affiliation with the Company.

 

10.Term, Termination

a.This Agreement shall terminate two years from the Effective Date of this
Agreement unless extended in writing upon mutual agreement of the parties for
additional one year periods. The initial period and any extensions or renewals
thereof shall constitute the "Term."

b.This Agreement may be terminated by the Company or the Consultant with 30
days’ prior written notice, such notice to be sent by e-mail, registered mail or
private courier. The Company shall pay Consultant for any authorized Services
provided prior to the end of the notice period.

c."Termination" as used herein shall in no way effect Sections 2, 4, 5, 7 and 9
herein, and it is the desire of the parties hereto that these paragraphs survive
the termination of this Agreement and be enforced regardless of any termination,
forfeiture of default by any party hereunder.

 

11.Sufficiency of Consideration

Consultant hereby acknowledges the sufficiency of the above stated fee as
consideration of this Agreement.

 

12.Waiver

A waiver of the breach of any term, provision, or condition of this Agreement
shall not constitute a precedent, nor bind either party to a waiver of any
succeeding breach of the same or any other term, provision, or condition.

 

13.Construction

a.This Agreement shall not be construed against the party preparing it, but
should be construed as if all parties jointly prepared this Agreement, and any
uncertainties and ambiguities should not be interpreted against any party.
Paragraph captions are inserted for convenience only and will in no way be
construed to define, limit or affect construction or interpretation hereof.

b.This Agreement shall be construed under, governed by, and the rights and
obligations of the parties determined in accordance with the law of the State of
Texas, U.S.A., without giving effect to the principles of conflicts of law.

 



7 | Page 

 

 

14.Severability

If for any reason one or more provision or provisions of this Agreement are
decreed null, void, or illegal by a court of competent jurisdiction such decree
will in no way affect the remaining portions of the Agreement.

 

15.Headings

The Headings of the sections are inserted for convenience or reference only and
shall not affect any interpretation of this Agreement.

 

16.Notices

Any notices or other communications under this Agreement shall be in writing and
shall be deemed to have been given: when delivered personally against receipt
therefore; one day after being sent by Federal Express or similar overnight
delivery; or three day after being mailed by registered or certified mail,
postage prepaid, to a party hereto at the address set forth on the first page
hereof, or to such other address as such party shall give by notice hereunder to
the other party to this Agreement.

 

17.Entire Agreement Modification

This Agreement is the entire agreement of the parties relating to the subject
matter hereof and thereof, and the parties hereto and thereto have made no
agreements, representations or warranties relating to the subject matter of this
Agreement which are not set forth herein or therein. No amendment or
modification of this Agreement shall be valid unless made in writing and signed
by each of the parties hereto.

 

18Binding Effect

The rights, benefits, duties and obligation under this Agreement shall inure to,
and be binding upon the Company, its successors and assigns, and upon Consultant
and its legal representative. This Agreement constitutes a personal service
agreement, and the performance of Consultant's obligations hereunder may not be
transferred or assigned by Consultant and any such purported transfer or
assignment shall null and void ab initio.

 

19Assignability

This Agreement and the rights and duties hereunder may not be assigned by either
party without first obtaining the written consent of the other, which consent
will not be unreasonably withheld. Any such purported assignment, without the
written consent of the other party, will be null, void, and of no effect.
Notwithstanding the foregoing, the Company may assign this Agreement (i) to a
purchaser, merging or consolidation corporation, or acquirer of substantially
all of the Company's assets or business and/or pursuant to any reorganization
qualifying under section 368 of the Internal Revenue Code of 1986 as amended, as
may be in effect at such time, or (ii) to an Affiliate of the Company without
such prior written consent.

 



8 | Page 

 

 

In Witness Whereof, the parties hereto, intending to be legally bound thereby,
have executed this Agreement as of the last day and year written below.

 



PROPELL TECHNOLOLGIES GROUP, INC.                     By: [image_001.jpg]  
Date: 12/05/2014   Name: John Huemoeller         Title: Chief Executive Officer
and President                                 Consultant         /s/ JOHN ZOTOS
        JOHN ZOTOS   Date: 12/05/2014              

 

 

 



9 | Page 

